Citation Nr: 1046548	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 
1971, from November 1972 to November 1975, and from April 1985 to 
July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

During the course of this appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge in December 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a February 2009 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
While the claim was pending at the Court, the Veteran's attorney 
and VA's Office of the General Counsel filed a joint motion to 
remand the Veteran's claim to the Board.  In an April 2010 Order, 
the Court granted the joint motion, vacating the Board's February 
2009 denial and remanding the Veteran's claim to the Board.  The 
joint motion asserted that the Board did not adequately discuss 
why an opinion as to the etiology of the Veteran's hepatitis C 
had not been obtained.

In July 2010, the Board requested an opinion from a specialist 
with the Veterans Health Administration (VHA) with regard to the 
Veteran's claim.  A response was received in August 2010.


FINDING OF FACT

Hepatitis C is due to service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to service connection for hepatitis C.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 
C.F.R. § 3.303.  To establish a right to compensation for a 
present disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service treatment records contain no evidence of 
treatment for or diagnosis of hepatitis C or any liver disorder.

August 1969 service treatment records show that the Veteran had 
urethritis, acute, due to gonococcus.  It was determined to be in 
the line of duty.

October 1970 service records show that the Veteran complained of 
urethral discharge for two days.  Laboratory studies revealed an 
impression of trichomoniasis.  Another record noted that the 
Veteran had urethritis, acute, due to gonococcus.  It was 
determined to be in the line of duty.

A September 1971 service treatment record shows that the Veteran 
had urine with "+barbs."  He admitted to occasional use of 
"barb" but denied being addicted.  A repeat urine test was 
negative.

A September 1971 Report of Medical History shows that the Veteran 
reported a history of venereal disease.  He noted that he was 
treated in Okinawa, and it was in his health record.

A November 1972 Report of Medical History shows that the Veteran 
reported a history of venereal disease.  It was noted by the 
examining physician that he had venereal disease 18 months ago.

An August 1975 Report of Medical History shows that the Veteran 
reported a history of venereal disease.  It was noted that he had 
gonorrhea in 1970, for which he was treated and released.

An October 1999 private treatment record shows that the Veteran 
was diagnosed with hepatitis C.

In a December 2007 written statement, the Veteran indicated that 
he used heroin five times in 1970.

In December 2008, the Veteran testified before the undersigned.  
He indicated that he was inoculated with air jet guns in basic 
training and had two cases of venereal disease during service.  
The previous reports that he was a mainline heroin user were 
incorrect.  In 1970, he used heroin approximately five times.  
There were no other risk factors for hepatitis C.

In August 2010, a VHA specialist reviewed the Veteran's claims 
file.  The VHA physician correctly noted the Veteran's service 
dates, in-service treatment for gonorrhea, and in-service 
evidence of barbiturates in the urine.  He also indicated that 
the Veteran reported having multiple sexual partners and using 
heroin five times in 1970, which was during service.  The risk 
factors for hepatitis C include, among other things, past or 
present intravenous drug use and sexual transmission.  The VHA 
physician noted that, although most studies have failed to 
identify sexual transmission of this agent, transmission appeared 
to be confined to such subgroups as persons with multiple sexual 
partners and sexually transmitted diseases.

The VHA physician indicated that a latency period existed between 
the time of exposure and disease onset or diagnosis.  The Veteran 
had several in-service risk factors, including intravenous drug 
use, multiple sexual partners, and documented sexually 
transmitted disease.  Although the Veteran has contended that he 
could have become infected from inoculation guns, the physician 
indicated that, while biologically possible, there were no case 
reports or studies having documented such occurrences.

The VHA physician concluded that it was at least as likely as not 
that the Veteran's hepatitis C infection is related to drug use 
or sexual activity, rather than the possible risk of a jet gun 
infection.  In addition, given the reported timing of the 
Veteran's risky behaviors, it was at least as likely as not that 
the Veteran's hepatitis C infection occurred during service.

The Board finds that the August 2010 opinion from the VHA 
physician stating that the Veteran's hepatitis is at least as 
likely as not due to events during service is competent and 
probative.  Specifically, the history reported by the physician 
is accurate with regard to the notations in the service treatment 
records and the Veteran's statements.  The Board finds the 
Veteran's report of history credible, particularly since he self-
reported a history of intravenous drug use.  There is no other 
competent opinion as to the etiology of hepatitis C stating 
otherwise.

The VHA opinion linked the Veteran's hepatitis C to both his drug 
use and his sexual activity during service.  With regard to the 
drug usage, the Board notes that no compensation shall be paid if 
a disability is the result of a veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010); see 
also VAOPGPREC 2-97 (January 16, 1997).  Therefore, to the extent 
that the Veteran's hepatitis C is linked to his drug use, even if 
it occurred during service, service connection would be denied.

However, the VHA opinion also stated that the Veteran's hepatitis 
C was related to his sexual activity and evidence of sexually 
transmitted diseases in service.  The record of these diseases in 
service noted that they were incurred in the line of duty.  The 
VHA physician did not comment on whether the drug use or the 
sexual activity was more likely the cause of the Veteran's 
hepatitis C.  Nonetheless, the competent evidence of record 
attributes the Veteran's hepatitis C, at least in part, to his 
sexual activity and sexually transmitted diseases during service.  
As such, the Board finds that, resolving the benefit of the doubt 
in favor of the Veteran, service connection for hepatitis C is 
warranted.  The claim is granted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


